t c memo united_states tax_court the connell business_company et al petitioners v commissioner of internal revenue respondent filed date docket nos joe alfred izen jr for petitioners richard j hassebrock for respondent memorandum opinion gale judge respondent determined deficiencies in petitioners’ federal income taxes and accuracy-related penaltie sec_1 cases of the following petitioners are consolidated herewith the connell family_trust docket no the connell vehicle co docket no the connell vehicle co docket no thomas e and sara anne connell docket no for the tax years and as follows the connell business co docket no accuracy-related_penalties year deficiency sec_6662 dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure the connell family_trust docket no accuracy-related_penalties year deficiency sec_6662 dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure the connell vehicle co docket no year deficiency dollar_figure the connell vehicle co docket no accuracy-related_penalties year deficiency sec_6662 dollar_figure dollar_figure big_number dollar_figure dollar_figure thomas e and sara anne connell docket no accuracy-related_penalties year deficiency sec_6662 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure unless otherwise noted all section references are to the internal_revenue_code in effect during the taxable years at issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues remaining for decision are whether the notice_of_deficiency issued to petitioners thomas e and sara anne connell was timely as to the and tax years and whether respondent is estopped from asserting deficiencies for the and tax years against petitioners thomas e and sara anne connell because he prematurely assessed the deficiencies and later abated some but not all of the assessments petitioners also contend that respondent has the burden_of_proof with respect to all issues in these cases respondent concedes that he has the burden_of_proof on whether the 6-year period of limitations under sec_6501 applies with respect to petitioners thomas e and sara anne connell’s and returns we conclude that the burden_of_proof has not shifted to respondent under sec_7491 with respect to the remaining issues the record in this case establishes that the examinations of the and returns commenced before date rendering sec_7491 inapplicable to those years see internal_revenue_service restructuring and reform act of publaw_105_206 sec a 112_stat_726 as for continued for the reasons stated below we hold that the notice_of_deficiency was timely as to the and tax years because it was issued within the 6-year period of limitations provided in sec_6501 we further hold that the premature assessment of deficiencies for and and subsequent abatement of those assessments does not bar respondent from reassessing those deficiencies background the parties submitted these cases fully stipulated pursuant to rule the stipulation of facts supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners are thomas e and sara anne connell petitioners and four trusts the connell business co the connell family_trust the connell vehicle co and the connell vehicle co collectively petitioner trusts at the time they filed their petitions petitioners resided in dayton ohio and the petitioner trusts’ addresses were in dayton ohio continued petitioners have not met their burden of proving that they have met the requirements of sec_7491 see h conf rept pincite 1998_3_cb_747 s rept pincite 1998_3_cb_537 for example there is no competent evidence establishing that petitioners cooperated within the meaning of sec_7491 in any event the results we reach with respect to petitioners’ estoppel admission and res_judicata claims do not depend upon the allocation of the burden_of_proof petitioners and the petitioner trusts filed their federal_income_tax returns for and on date and and date respectively except for the return filed by the connell vehicle co which identified the connell family_trust as the beneficiary the returns filed by the connell vehicle co and the connell vehicle co identified the connell business co as the trusts’ beneficiary the returns filed by the connell business co identified the connell family_trust as the beneficiary the and returns filed by the connell family_trust identified petitioners and the connell charitable_trust as beneficiaries the connell family_trust return for reported distributions of dollar_figure to each of the petitioners petitioners’ individual returns made no reference to the petitioner trusts or in any way indicated that petitioners were associated with beneficiaries of or recipients of income from the petitioner trusts with regard to the dollar_figure of income reported as allocated to each of petitioners in the return for the connell family_trust petitioners’ return listed that income in schedules c profit or loss from business one for each petitioner as gross_receipts or sales the schedules c contain no information that would suggest that the connell family_trust was the source of that income petitioners reported dollar_figure and dollar_figure of gross_income in their and returns respectively at some point before date petitioners were referred by respondent’s examination_division to respondent’s criminal_investigation_division for a potential criminal_fraud action with respect to their use of the petitioner trusts in and while a recommendation was made in to prosecute petitioners for violations of sec_7201 for and no criminal action was initiated for reasons not disclosed in the record respondent issued notices of deficiency to petitioners and the petitioner trusts for and on date the notices were issued more than but fewer than years after the and returns were filed petitioners concede that the notice issued to them was timely with respect to their return petitioners and the petitioner trusts timely mailed their petitions for the and tax years to the tax_court on date during the fall winter of the court experienced significant delays in the receipt of mail although the fraud_referral report prepared by the examination_division is undated it is stated therein that the earliest statute expiration date for the years under review is date indicating that the referral was being made before that date because of anthrax contamination in the u s postal service and the petitions did not reach the tax_court until date the tax_court served the petitions on respondent on date before receiving service of the petitions respondent assessed the deficiencies and penalties determined in the notices of deficiency and notified petitioners and the petitioner trusts of the assessments after receiving service of the petitions respondent promptly abated most of the assessments letters dated date were sent to petitioners and the petitioner trusts notifying them of the abatements the parties have stipulated that the petitioner trusts are to be disregarded for federal_income_tax purposes and that the income reported on the petitioner trusts’ returns is income of petitioners and should have been reported on their individual returns petitioners concede that they should have reported additional gross_income of dollar_figure and dollar_figure in their return sec_4 see eg gibson v commissioner tcmemo_2002_218 while all of the assessments of the deficiencies against petitioners for and were abated respondent failed to abate dollar_figure of the assessment with respect to the connell business co for as a result respondent has conceded the deficiencies determined with respect to the petitioner trusts for and the parties have resolved their differences with respect to various other items of income deductions credits and penalties with respect to the and taxable years discussion period of limitations under sec_6501 petitioners argue that respondent is barred from assessing deficiencies for and because the notice_of_deficiency was mailed more than years from the dates the returns for those years were filed see sec_6501 respondent contends that petitioners omitted gross_income in excess of percent of the amounts stated in their returns and therefore he is entitled under sec_6501 to assess the deficiencies any time within years after the and returns were filed petitioners answer that the gross_income omitted from their individual returns is disregarded in determining whether the omitted amount exceeded percent of the gross_income reported in their returns because the omitted income was adequately the parties have stipulated that petitioners earned or received but did not report on their individual returns income totaling dollar_figure and dollar_figure in and respectively however in handwritten amendments to the stipulations respondent appears to concede that the foregoing figures should be offset by the business income of dollar_figure and dollar_figure that petitioners reported on schedules c in their and returns respectively in finding the figures listed in the text we have resolved this ambiguity in petitioners’ favor in any event these discrepancies have no impact on the issues remaining for resolution disclosed within the meaning of sec_6501 by virtue of having been reported in the returns of the petitioner trusts thus petitioners contend they did not omit from gross_income an amount in excess of percent of gross_income reported on their individual returns precluding respondent’s use of the 6-year period of limitations provided in sec_6501 for the reasons explained below we conclude that petitioners failed adequately to disclose the gross_income omitted from their and returns and that respondent has carried his burden of showing that he is entitled to the 6-year period of limitations set forth in sec_6501 accordingly the notice_of_deficiency issued to petitioners is timely as to the and tax years sec_6501 provides that the amount of any_tax imposed by this title shall be assessed within years after the return was filed sec_6501 extends the 3-year period of limitations to years where the taxpayer omits_from_gross_income an amount properly includible therein which is in excess although petitioners at various points claim that the income they concede should have been reported on their and returns was in fact reported on the returns of the petitioner trusts the parties’ stipulations do not establish this fact nonetheless in light of our conclusion infra that any reporting of the income in the returns of the petitioner trusts may not be considered for purposes of sec_6501 in these cases it is immaterial whether all or only some of petitioners’ omitted income was reported in the returns of the petitioner trusts of percent of the amount of gross_income stated in the return in computing the amount of gross_income omitted any amounts disclosed in the return or in a statement attached to the return in a manner adequate to apprise the secretary of the nature and amount of such item are not taken into account sec_6501 determining whether adequate notice has been demonstrated is a question of fact the 64_tc_460 and respondent has the burden of demonstrating that the 6-year period for assessments set forth in sec_6501 applies 21_tc_398 in 357_us_28 the supreme court construed the term omit in the predecessor of sec_6501 as applicable where the return contains no clue to the existence of the omitted item in determining whether adequate_disclosure has been made under sec_6501 we have similarly looked to see whether the return offered a clue as to the existence nature and amount of omitted income quick trust v commissioner 54_tc_1336 affd 444_f2d_90 8th cir as we stated in quick trust this does not mean simply a ‘clue’ which would be sufficient to intrigue a sherlock holmes but neither does it mean a detailed revelation of each and every underlying fact id sec_6501 requires that any disclosure of gross_income be made in the return or in a statement attached to the return petitioners’ and returns did not make reference to or have attached to them the returns of the petitioner trusts or disclose in any manner that petitioners had any relationship with the petitioner trusts thus the individual returns offer no clue as to the existence nature or amount of the omitted income relying on 398_f2d_132 8th cir petitioners assert that even though their individual returns did not disclose the omitted gross_income we must look beyond petitioners’ returns to the trust returns when taken together they argue the individual and trust returns adequately disclose the omitted gross_income we rejected this same argument in reuter v commissioner tcmemo_1985_607 in reuter the taxpayers failed to report in their individual return income attributable to them from an s_corporation the individual return contained no indication that the taxpayers were shareholders of an s_corporation or that they derived any nonsalary income from such a corporation the taxpayers cited benderoff v united_states supra for the proposition that consideration must be given not only to their the taxpayers disclosed that they received wages from the s_corporation but they did not indicate that it was an s_corporation or that they were the shareholders thereof individual return but also to the return of the s_corporation in determining whether adequate_disclosure had been made under sec_6501 regardless of whether the individual return made reference to the s corporation’s return in rejecting this argument and the taxpayer’s reading of benderoff we noted that in cases where we have looked beyond a taxpayer’s individual return for purposes of determining the adequacy of disclosure without exception the taxpayer’s individual_income_tax_return contained some reference to a separate document from which the omission_from_income could be ascertained reuter v commissioner supra discussing 44_tc_80 24_tc_755 and 417_f2d_991 5th cir among others because the individual return in that case contained no reference to the s_corporation we did not look beyond the individual return to determine whether adequate_disclosure had been made because petitioners’ and returns made no reference to the petitioner trusts or the trusts’ returns we hold consistent with reuter v commissioner supra that petitioners may not rely on the trusts’ returns to establish that adequate_disclosure of any item_of_gross_income has been made under sec_6501 accordingly the petitioner trusts’ returns are not considered when determining the amount of omitted gross_income under sec_6501dollar_figure petitioners reported dollar_figure and dollar_figure of gross_income in their and returns respectivelydollar_figure twenty- five percent of these figures is dollar_figure and dollar_figure respectively petitioners concede that gross_income of dollar_figure and dollar_figure was omitted from their individual returns for and respectively thus regardless of whether some or all of this omitted income was reported in the returns of the petitioner trusts respondent has met his burden of showing that petitioners omitted from gross_income an amount in each year that exceeded percent of the gross_income reported in petitioners’ and returns accordingly the 6-year period of limitations set forth in sec_6501 applies to petitioners’ and tax years because the notice of petitioners also argue that disclosure must have been adequate because respondent was in fact sufficiently aware of petitioners’ use of trusts in and to make a criminal_referral before expiration of the 3-year period of limitations for those years the test however is not whether petitioners’ returns were capable of arousing suspicion the test is whether the disclosure in the returns was adequate to apprise respondent of the nature and amount of the omitted income respondent concedes and petitioners have not disputed these figures which include amounts reported on certain partnership returns as well as amounts reported as tax-exempt_interest as it would not affect the result in these cases we assume without deciding that tax-exempt_interest may constitute gross_income stated in the return for purposes of sec_6501 deficiency was issued to petitioners within years after they filed their and returns we conclude that the notice_of_deficiency was timely and respondent is not barred on this ground from assessing the deficiencies at issue estoppel admission and res_judicata theories petitioners argue that respondent should be estopped from asserting deficiencies with respect to and because he prematurely assessed deficiencies for these years and then abated most but not all of the assessments petitioners contend that the abatement of the assessments equitably estops respondent from claiming that the abated amounts are owed and or that respondent has by virtue of the abatements admitted that these amounts are not owed petitioners further claim that respondent’s assertion of the deficiencies is precluded under the doctrines of res_judicata and collateral_estoppel petitioners’ argument that respondent’s premature assessment and subsequent abatement of the deficiencies at issue gives rise to equitable_estoppel is factually and legally baseless petitioners have shown no detrimental reliance and in any event the abatement of an assessment is not a binding action petitioners seek to make something of the fact that respondent failed to abate dollar_figure of the assessment against the connell business co for however respondent has conceded all deficiencies determined with respect to the petitioner trusts including that determined for the connell business co in that can estop the commissioner from reassessing a deficiency serv bolt nut co v commissioner 724_f2d_519 6th cir affg 78_tc_812 dollar_figure in the same vein petitioners’ contention that the abatements constitute an admission on respondent’s part regarding the amount of the deficiencies simply confuses the concepts of assessment and deficiency while the abatements might be construed to constitute an admission that the prior assessments were premature they in no way constitute admissions as to the proper amount of the deficiencies see pfeifer v commissioner tcmemo_1983_437 there is no merit to petitioner’s contention that the abatement of a premature assessment was determinative of his tax_liability finally petitioners’ res_judicata and collateral_estoppel claims are utterly frivolous these doctrines bar parties that have previously litigated a matter from relitigating the same matter see eg 118_tc_348 90_tc_162 affd 904_f2d_525 9th cir petitioners have not even alleged the single case cited by petitioners 94_fsupp2d_665 d md is readily distinguishable there the commissioner was equitably estopped from refusing to pay interest where the taxpayer reasonably and detrimentally relied on the understanding that he would receive such interest in settling his tax_court case and thereby waiving his right to a deficiency proceeding here petitioners have not shown inter alia that they reasonably or detrimentally relied on the abatements much less shown that any issue in these cases was the subject of a prior judicial proceeding to reflect the foregoing decisions will be entered for petitioners in docket nos and decision will be entered under rule in docket no
